Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-20-00447-CV

                                 ALPHA SECURITIES, LLC,
                                        Appellant

                                                v.

                               CITY OF FREDERICKSBURG,
                                        Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 15377
                       Honorable Albert D. Pattillo, III, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED. We REMAND the case with instructions for the trial court to provide appellant with
the opportunity to amend its pleadings to address whether it timely filed its original petition and
to replead any claims that city officials violated the law.

       We further ORDER that appellant is awarded costs it incurred related to this appeal.

       SIGNED August 11, 2021.


                                                 _____________________________
                                                 Liza A. Rodriguez, Justice